Samuel H. Hofstadter, J.
To pay the costs of a reception following his forthcoming Bar Mitzvah ceremony, the parents of a twelve-year-old boy seek by this application to withdraw $606.40, the entire proceeds of the infant’s funds resulting from a settlement of a personal injury action.
The family is in modest circumstances; the father works in a fruit store and receives a take-home pay of $97 per week. There are two other children in the family and two foster children for whose needs a stipend of $206 a month is received. Both parents have entered into a contract with a Bronx caterer for a dinner-reception for 80 persons at a total cost of $696.95. A deposit of $100 was paid and the parents now ask that the child’s moneys be depleted to pay the balance.
It is the duty of the Supreme Court to protect the funds of its infant-wards. As Judge Hogan pointed out in a similar matter: “ Merely because the funds * * * are available, that in * * * itself does not justify any expenditure such as this.” (Gans v. Epstein, 149 N. Y. S. 2d 80, 81.)
The Bar Mitzvah ceremony is a solemnization of a boy’s becoming a ‘ ‘ son of the commandment ’ ’, and should encourage *100him in the path of righteousness. It was never intended to he a vehicle for mere entertainment and display. It signalizes a boy’s religious coming of age as a “son of the Law”; the religious practices of his faith are now incumbent upon him. The spiritual values the occasion symbolizes may not be relegated to second place in favor of a gesture of conspicuous consumption. It would be more fiithig if the funds belonging to this boy were utilized to initiate, or to continue, his education in faith and in morals.
While it is manifest that it was never intended that the principal feature of the Bar Mitzvah festivities be an Epicurean adventure, the solemnity of the occasion need not render it less joyous. For, the Psalmist has enjoined us to “ serve the Lord in gladness ”. In this spirit, the court grants the application to the extent of permitting a withdrawal of $200.